TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 5, 2017



                                      NO. 03-17-00683-CV


                              Jane Doe and John Doe, Appellants

                                                  v.

         Arguello Hope & Associates, PLLC; Philip K. Broderick, Individually;
   Andres A. Arguello, Individually; Samantha Fenwich, Individually; Schavon J. Jahn;
                              and Albert Zavala, Appellees




      APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 5, 2017. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and the court below.